DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/17/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 5,943,167).
Consider claim 1, Kelly discloses (e.g. figures 1-2B) a semi-transparent semi-retroreflective film, comprising: 

a semi-transparent semi-reflective layer (28, material layer allows for transmission and reflection) and a planarization layer (26, substrate) sequentially disposed at a light exiting side of the retroreflective layer (see figure 2b), wherein
the semi-transparent semi-retroreflective film is configured such that a part of incident light reaching a light incident side of the retroreflective layer is retroreflected in an incident direction (see figures 1/2b, part of the light is retroreflected), and another part of the incident light passing through the retroreflective layer, the semi-transparent semi-reflective layer and the planarization layer exits in the incident direction (see figures 1/2b, part of the light passes through the layers) [col. 3, line 57 to col. 4, line 65].
Consider claim 2, Kelly discloses (e.g. figures 1-2B) a semi-transparent semi-retroreflective film, wherein the retroreflective layer comprises a retroreflective region and a transmission region (the substrate 24 transmits and reflects light), and the semi-transparent semi-reflective layer is disposed at a side of the retroreflective region facing away from the light incident side of the retroreflective layer (layer 28 is located away from the light incident side of 24) [col. 3, line 57 to col. 4, line 65].
Consider claim 3, Kelly discloses (e.g. figures 1-2B) a semi-transparent semi-retroreflective film, wherein the microstructure of the retroreflective layer comprises at least one of a prism structure and a microsphere structure (prisms 27) [col. 3, line 57 to col. 4, line 65].
Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kioto et al. (US 2017/0031157) discloses a display device that includes semi-transparent/semi-reflective retroreflectors to provide a real image display.  However, Kioto does not disclose polarizers formed as a cell or the specific combination of ¼ wave polarizers as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872